 



Exhibit 10.01
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION
     Each non-employee director receives an annual retainer of $80,000, and the
Chairman of the Board, if a non-employee director, receives an additional annual
retainer of $80,000. In addition to the annual retainer, non-employee directors
who serve as the Chairman of the Audit Committee, the Finance Committee or the
Technology Committee receive an annual fee of $40,000, non-employee directors
who serve as the Chairman of the Compensation Committee or the Corporate
Governance and Nominating Committee receive an annual fee of $20,000,
non-employee directors who serve as the Chairman of any special committee of the
Board receive a quarterly fee of $15,000 and non-employee directors who serve as
a member of any special committee of the Board receive a quarterly fee of
$10,000. Non-employee directors are also paid $2,000 for each Board or committee
meeting attended in person and $1,000 for each Board or committee meeting
attended by telephone or other electronic means. No additional compensation is
paid when the Board of Directors or a committee acts by unanimous written
consent in lieu of a meeting. Non-employee directors are eligible for
reimbursement of their expenses incurred in connection with attendance at Board
and Committee meetings in accordance with Cadence policy.
     Under Cadence’s 1995 Directors Stock Option Plan, each non-employee
director is automatically granted an option upon joining the Board of Directors
to purchase the number of shares of Cadence common stock equal to 6,250
multiplied by the number of full calendar quarters between the date the
director’s service begins and the next April 1st. A director is considered to
have served the entire calendar quarter if he or she becomes a director at any
time during the first half of the quarter. These initial grants vest and become
exercisable in full on the March 31st following the grant date and have an
exercise price equal to the fair market value of Cadence common stock on the
grant date. In addition, every April 1st, each non-employee director is
automatically granted an option to purchase 25,000 shares of Cadence common
stock and a non-employee director serving as Chairman of the Board is
automatically granted an additional option to purchase 25,000 shares of common
stock. These annual option grants vest and become exercisable in full on the
March 31st following the grant date and have an exercise price equal to the fair
market value of Cadence common stock on the grant date, with fair market value
being deemed to be the average of the closing prices of Cadence common stock for
each of the last twenty trading days prior to the grant date of the option on
the NASDAQ Global Select Market or such other primary national exchange on which
Cadence common stock is listed.

 